DETAILED ACTION
The communication dated 4/15/2020 has been entered and fully considered.
Claims 1-20 are pending. Claims 1-11 and 19-20 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 12-18 in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation the apertures of the disc occupy at least 10% and no greater than 90% of the disc, and the claim also recites between 20% and 80% of the disc and between 30% and 70% of the disc which are both  narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernd (DE 102012217882 A1), hereinafter BERND.
Regarding claim 12, BERND (DE 102012217882A1) teaches: A dental muffle comprising a dental restoration part invested in a casting compound (21) (BERND teaches a casting mold (e.g. a muffle) that has a modeling compound and a sleeve part [0007]), wherein the casting compound comprises one or more predetermined breaking points spaced apart from the dental restoration part (16) (BERND teaches the sleeve parts (mold parts) can be loose or connected to one another by predetermined breaking points and is spaced apart from the dental restoration part [Fig. 2;0006]), wherein the one or more predetermined breaking points are formed by (i) one or more molded parts or protrusions fabricated of a material which is different from the casting compound (21) and not removable by a burn-out process, or (ii) indentations or mold cavities which are configured from one or more molded parts or protrusions which are removable by the burn-out process (BERND teaches the material of both the sleeve part and the modeling compound can be conveniently burned out of the mold [0007], and the sleeves and modeling compound would inherently make cavities/indentations).
Regarding claim 13, BERND teaches: wherein the muffle (10) is cylindrical (BERND teaches the sleeve and casting compound are cylindrical [0006; Figs. 5-6], and the muffle (26) would inherently be cylindrical because the sleeve and casting compound help make the muffle [0007]) and wherein the one or more predetermined breaking points is/are arranged outside a height of the invested dental restoration part (16) when viewed along a cylinder axis of the muffle (BERND teaches the breaking points are arranged outside a height of the dental crown [0018; Figs 5-6]).
Regarding claim 14, BERND teaches: wherein the one or more molded parts (20) or protrusions (58) preparing a predetermined breaking point is part of a horizontal molded part (20) having apertures (22) (BERND shows the sleeves a part of a horizontal molded part [Figs. 5-6]. BERND teaches the sleeves are hollow and the top part of the sleeve in Figure 5 has an aperture [Fig. 5; 0018]), wherein the one or more molded parts (20) extend transversely through the muffle (10) (BERND teaches the sleeve would extend transversely through the muffle [0007]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernd (DE 102012217882 A1), hereinafter BERND, in view of Burke et al. (U.S. PGPUB 2012/0121752, provided in the IDS of 4/15/2020), hereinafter BURKE.
Regarding claim 15, BERND teaches all of the limitation as stated above, but is silent as to: wherein the one or more molded parts comprise a disc, which the disc or protrusion (58) extends substantially planar, in a direction of the diameter of the muffle (10), through the muffle. In the same field of endeavor, muffle, BURKE teaches a specifically shaped zone (34) with particles (32) is provide and extends away from the bottom area (36) of the press muffle (10), forming a sort of disc [0049; Fig. 3]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BERND, by having a disc shaped zone, as suggested by BURKE, in order for the introduction of heat can be provided in a particularly well equalized fashion [0050].
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernd (DE 102012217882 A1), hereinafter BERND, in view of Satoh et al. (U.S. 9,533,348), hereinafter SATOH.
Regarding claim 16, BERND teaches all of the claimed limitations as stated above, but is silent as to: wherein support struts are anchored to the one or more molded parts (20) or extend away from the one or more molded parts (20) in one piece, wherein the support struts are mounted on a muffle bottom. In the same field of endeavor, molding, SATOH teaches mold positioning members to hold the mold and a mold base having mold positioning member insertion holes engageable with the mold positioning members [Abstract; Fig. 2; Col. 5, lines 32-36]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BERND, by having mold positioning members, as suggested by SATOH, in order to attach the mold more easily [Col. 2, lines 40-45].
Regarding claim 18, SATOH further teaches: wherein at least one fastening element for one or more molded parts (20) is configured in one piece with the one or more molded parts (20), wherein the at least one fastening element supports the one or more molded parts on a muffle mold or a muffle lid (46) (SATOH teaches mold positioning members to hold the mold and a mold base having mold positioning member insertion holes engageable with the mold positioning members [Abstract; Fig. 2; Col. 5, lines 32-36]. The Examiner is interpreting the mold base as a muffle mold/lid.).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernd (DE 102012217882 A1), hereinafter BERND, and Burke et al. (U.S. PGPUB 2012/0121752, provided in the IDS of 4/15/2020), hereinafter BURKE, as applied to claim 15 above, and further in view of Ono (U.S. 7,523,635), hereinafter ONO.
Regarding claim 17, BERND and BURKE teach all of the limitations as stated above, but are silent as to: wherein the apertures of the disc occupy at least 10% and no greater than 90% of the disc or between 20% and 80% of the disc or between 30% and 70% of the disc. In the same field of endeavor, molded discs, ONO teaches a molded disc has an aperture ration on the disk is 36.6% [Col. 4, line 39], which is within the claimed ranges. It would have been obvious to one ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BERND and BURKE, by having a disk with an aperture ratio of 36.6%, as suggested by ONO, in order to decrease weight on the disc [Col. 4, lines 61-63].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748